Citation Nr: 0007853	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98- 09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right index finger or right hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Board of Veterans' Appeals


INTRODUCTION

The appellant had active service from July 1963 to September 
1966.

This case arose from a December 1995 decision of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs VA).  The RO decision was based on VA treatment in 
1987- 1988.  A March 1997 RO also considered VA treatment in 
March 1997, and confirmed the denial. 


REMAND

The appellant sustained a transverse comminuted fracture of 
the right index finger in December 1987.  He underwent open 
reduction, internal fixation of the proximal phalanx with 
placement of K- wires in December 1987 at the VAMC, Bay 
Pines.  He was again admitted to the VAMC, Bay Pines, in 
February 1988 for removal of the K- wires.  In March 1989, he 
underwent additional surgery on the right index finger at the 
VAMC in Tampa.  When he underwent VA examination in May 1995, 
he was found to have a non- functioning right index finger 
secondary to previous fracture and attempted post- operative 
stabilization.  A January 1996 opinion from Dale G. Bramlet, 
M.D., suggested a relationship between right carpal tunnel 
syndrome and the right finger disability. 

38 U.S.C.A. § 1151 provides that a veteran who has been 
injured as the result of VA medical or surgical treatment, 
and not as a result of the veteran's own willful misconduct, 
shall be awarded compensation if that injury results in 
additional disability, in the same manner as if such 
disability were service-connected. 

The enabling regulation, 38 C.F.R. § 3.358, provides, in 
pertinent part, that in determining whether additional 
disability exists following medical or surgical treatment, 
the physical condition for which the beneficiary sought 
treatment will be compared with the physical condition 
resulting from the disease or injury on which the claim for 
benefits is based.  Compensation is not payable for the 
continuance or natural progress of the disease or injury for 
which surgical or medical treatment was authorized.  In 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of medical treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  

In pertinent part, 38 C.F.R. § 3.358 also provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 

The Board requires medical opinion as to whether the 
appellant in this case has additional disability of the right 
index finger or hand that resulted from the VA medical 
treatment from 1987 to 1989; and whether any additional 
disability was a necessary consequence of the treatment.  The 
nature of any such additional disability should also be 
identified.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be scheduled for 
VA examination by an orthopedic 
specialist who has not been involved in 
his treatment.  The purpose of the 
examination is to determine whether he 
has additional disability that is the 
result of VA medical or surgical 
treatment, or was aggravated by VA 
medical or surgical treatment.  The 
treatment at issue includes the three 
right finger surgeries performed by VA 
from December 1987 to March 1989.  If it 
determined that he has additional 
disability from this treatment that is 
not a certain or intended consequence of 
the treatment, the nature of the 
additional disability should be 
identified.  

Following examination of the appellant, 
and review of his claims file, the 
examiner should answer the following 
questions: (1) Does the appellant have 
additional disability that was caused by 
the medical or surgical treatment 
performed by VA from December 1987 to 
March 1989, or was aggravated by such 
treatment, and was not merely 
coincidental with such treatment; (2) If 
so, was any disability the certain or 
intended result of the particular 
treatment; and (3) What are the diagnoses 
of all additional disabilities that are 
not the certain or intended consequences 
of the treatment at issue?  It is 
emphasized to the examining specialist 
that "fault" or medical "negligence" 
is not at issue. 

2.  When this development is completed, 
the RO should ensure that all questions 
asked of the specialist have been 
answered.  If not, corrective action 
should be taken.  The claim should then 
be readjudicated, and returned to the 
Board, if in order, after completion of 
the appropriate procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


